       Case 18-31345-CMG                     Doc 1                Filed 10/26/18 Entered 10/26/18 18:08:21                                        Desc Main
                                                                 Document      Page 1 of 13

 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 DISTRICT OF NEW JERSEY

 Case number (if known):                                                Chapter you are filing under:
                                                                              Chapter 7
                                                                              Chapter 11
                                                                              Chapter 12
                                                                                                                                         Check if this is an
                                                                              Chapter 13
                                                                                                                                         amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                           12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For
example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about
the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for



 Part 1:           Identify Yourself
                                           About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
1.    Your full name
      Write the name that is on
      your
                                           Victor                                                       Silvia
                                           First Name                                                   First Name
      government-issued
      picture                              Manuel                                                       Lamaison
                                           Middle Name                                                  Middle Name
      identification (for example,
      your driver's license or             Curto                                                        Curto
      passport).                           Last Name                                                    Last Name


      Bring your picture                   Suffix (Sr., Jr., II, III)                                   Suffix (Sr., Jr., II, III)


2.    All other names you
      have used in the last 8              First Name                                                   First Name
      years
                                           Middle Name                                                  Middle Name
      Include your married or
      maiden names.
                                           Last Name                                                    Last Name



3.    Only the last 4 digits of
      your Social Security                 xxx – xx –                     2       4        3     4      xxx – xx –                   1        5       9        6
      number or federal
                                           OR                                                           OR
      Individual Taxpayer
      Identification number                9xx – xx –                                                   9xx – xx –
      (ITIN)




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                               page 1
      Case 18-31345-CMG                   Doc 1             Filed 10/26/18 Entered 10/26/18 18:08:21                                           Desc Main
                                                           Document      Page 2 of 13
Debtor 1       Victor Manuel Curto
               Silvia Lamaison Curto                                                                 Case number (if known)

                                        About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
4.   Any business names                         I have not used any business names or EINs.                     I have not used any business names or EINs.
     and Employer
     Identification Numbers
                                        Business name                                                    Business name
     (EIN) you have used in
     the last 8 years
                                        Business name                                                    Business name
     Include trade names and
     doing business as
                                        Business name                                                    Business name

                                                       –                                                               –
                                        EIN                                                              EIN

                                                       –                                                               –
                                        EIN                                                              EIN

5.   Where you live                                                                                      If Debtor 2 lives at a different address:

                                        49 Jordan Rd.                                                    49 Jordan Rd.
                                        Number         Street                                            Number        Street




                                        Colonia                              NJ           07067          Colonioa                            NJ           07067
                                        City                                 State        ZIP Code       City                                State        ZIP Code

                                        Middlesex                                                        Middlesex
                                        County                                                           County


                                        If your mailing address is different from                        If Debtor 2's mailing address is different
                                        the one above, fill it in here.
                                                                     Note that the                       from yours, fill it in here.
                                                                                                                                   Note that the court
                                        court will send any notices to you at this                       will send any notices to you at this mailing
                                        mailing address.                                                 address.


                                        Number         Street                                            Number        Street



                                        P.O. Box                                                         P.O. Box



                                        City                                 State        ZIP Code       City                                State        ZIP Code



6.   Why you are choosing               Check one:                                                       Check one:
     this district to file for
                                                Over the last 180 days before filing                            Over the last 180 days before filing
     bankruptcy
                                                this                                                            this
                                                petition, I have lived in this district                         petition, I have lived in this district

                                                I have another reason. Explain.                                 I have another reason. Explain.
                                                (See 28 U.S.C. § 1408.)                                         (See 28 U.S.C. § 1408.)


 Part 2:         Tell the Court About Your Bankruptcy Case

7.   The chapter of the                Check one:(For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you               for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                     Chapter 7

                                               Chapter 11

                                               Chapter 12

                                               Chapter 13



Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                                    page 2
       Case 18-31345-CMG                      Doc 1         Filed 10/26/18 Entered 10/26/18 18:08:21                                            Desc Main
                                                           Document      Page 3 of 13
Debtor 1           Victor Manuel Curto
                   Silvia Lamaison Curto                                                              Case number (if known)

8.    How you will pay the fee                  I will pay the entire fee when I file my petition.
                                                                                              Please check with the clerk's office in your local
                                                court for more details about how you may pay. Typically, if you are paying the fee yourself,
                                                you may
                                                pay with cash, cashier's check, or money order. If your attorney is submitting your


                                                I need to pay the fee in installments.
                                                                                     If you choose this option, sign and attach the Application for
                                                Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                                I request that my fee be waived
                                                                             (You may request this option only if you are filing for Chapter 7.
                                                By law, a judge may, but is not required to, waive your fee, and may do so only if your
                                                income is less
                                                than 150% of the official poverty line that applies to your family size and you are unable to
                                                pay the



9.    Have you filed for                        No
      bankruptcy within the
      last 8 years?                             Yes.

                                           District trenton                                               When11/30/2017              Case number 17-33957
                                                                                                                  MM / DD / YYYY

                                           District                                                       When                        Case number
                                                                                                                  MM / DD / YYYY

                                           District                                                       When                        Case number
                                                                                                                  MM / DD / YYYY

10.   Are any bankruptcy                        No
      cases pending or being
      filed by a spouse who is                  Yes.
      not filing this case with
      you, or by a business
                                           Debtor                                                                       Relationship to you
      partner, or by an                    District                                                       When                        Case number,
      affiliate?                                                                                                  MM / DD / YYYY      if known

                                           Debtor                                                                       Relationship to you
                                           District                                                       When                        Case number,
                                                                                                                  MM / DD / YYYY      if known

11.   Do you rent your                          No. Go to line 12.
      residence?
                                                Yes. Has your landlord obtained an eviction judgment against you?
                                                              No. Go to line 12.
                                                              Yes. Fill out Initial Statement About an Eviction Judgment Against You
                                                              (Form 101A)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
       Case 18-31345-CMG                  Doc 1       Filed 10/26/18 Entered 10/26/18 18:08:21                             Desc Main
                                                     Document      Page 4 of 13
Debtor 1        Victor Manuel Curto
                Silvia Lamaison Curto                                                     Case number (if known)

 Part 3:          Report About Any Businesses You Own as a Sole Proprietor

12.   Are you a sole proprietor             No. Go to Part 4.
      of any full- or part-time
                                            Yes. Name and location of business
      business?

      A sole proprietorship is a
                                                  Name of business, if any
      business you operate as
      an
                                                  Number       Street
      individual, and is not a
      separate legal entity such
      as
      a corporation, partnership,
      or                                          City                                                 State           ZIP Code
      LLC.
                                                  Check the appropriate box to describe your business:
      If you have more than one
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13.   Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                 can set appropriate deadlines.If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
      are you asmall business           or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      debtor?
                                            No.   I am not filing under Chapter 11.

      For a definition of small
                                            No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      business debtor, see
                                                  the Bankruptcy Code.
      11 U.S.C. § 101(51D).
                                            Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                 Bankruptcy Code.

 Part 4:          Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.   Do you own or have any                No
      property that poses or is             Yes. What is the hazard?
      alleged to pose a threat
      of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own                       If immediate attention is needed, why is it needed?
      any property that needs

      For example, do you own
      perishable goods, or
      livestock that must be fed,                 Where is the property?
                                                                             Number   Street
      or
      a building that needs



                                                                             City                                  State          ZIP Code




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
       Case 18-31345-CMG                         Doc 1        Filed 10/26/18 Entered 10/26/18 18:08:21                               Desc Main
                                                             Document      Page 5 of 13
Debtor 1         Victor Manuel Curto
                 Silvia Lamaison Curto                                                       Case number (if known)

 Part 5:             Explain Your Efforts to Receive a Briefing About Credit Counseling
15.   Tell the court            About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
      whether you               You must check one:                                          You must check one:
      have received a              I received a briefing from an approved credit               I received a briefing from an approved credit
      briefing about               counseling agency within the 180 days before                counseling agency within the 180 days before
      credit                       I                                                           I
      counseling.                  filed this bankruptcy petition, and I received a            filed this bankruptcy petition, and I received a
                                   Attach a copy of the certificate and the payment            Attach a copy of the certificate and the payment
      The law requires             plan, if any, that you developed with the agency.           plan, if any, that you developed with the agency.
      that you receive a
                                   I received a briefing from an approved credit               I received a briefing from an approved credit
      briefing about
                                   counseling agency within the 180 days before                counseling agency within the 180 days before
      credit
                                   I                                                           I
      counseling
                                   filed this bankruptcy petition, but I do not have           filed this bankruptcy petition, but I do not have
      before
      you file for                 Within 14 days after you file this bankruptcy               Within 14 days after you file this bankruptcy
      bankruptcy. You              petition,                                                   petition,
      must truthfully              you MUST file a copy of the certificate and                 you MUST file a copy of the certificate and
      check one of the             I certify that I asked for credit counseling                I certify that I asked for credit counseling
      following choices.           services from an approved agency, but was                   services from an approved agency, but was
      If you cannot do             unable to obtain those services during the 7                unable to obtain those services during the 7
      so,                          days after I made my request, and exigent                   days after I made my request, and exigent
      you are not                  circumstances merit a 30-day temporary                      circumstances merit a 30-day temporary
      eligible                     waiver of the requirement.                                  waiver of the requirement.
      to file.
                                   To ask for a 30-day temporary waiver of the                 To ask for a 30-day temporary waiver of the
                                   requirement, attach a separate sheet                        requirement, attach a separate sheet
      If you file anyway,
                                   explaining what                                             explaining what
      the court can
                                   efforts you made to obtain the briefing, why you            efforts you made to obtain the briefing, why you
      dismiss your
                                   were unable to obtain it before you filed for               were unable to obtain it before you filed for
      case,
                                   bankruptcy, and what exigent circumstances                  bankruptcy, and what exigent circumstances
      you will lose
                                   required you to file this case.                             required you to file this case.


                                   Your case may be dismissed if the court is                  Your case may be dismissed if the court is
                                   dissatisfied with your reasons for not receiving            dissatisfied with your reasons for not receiving
                                   a                                                           a
                                   briefing before you filed for bankruptcy.                   briefing before you filed for bankruptcy.


                                   If the court is satisfied with your reasons, you            If the court is satisfied with your reasons, you
                                   must                                                        must
                                   still receive a briefing within 30 days after you           still receive a briefing within 30 days after you
                                   file.                                                       file.
                                   You must file a certificate from the approved               You must file a certificate from the approved
                                   agency,                                                     agency,


                                   I am not required to receive a briefing about               I am not required to receive a briefing about
                                   credit counseling because of:                               credit counseling because of:

                                           Incapacity.    I have a mental illness or a                 Incapacity.    I have a mental illness or a
                                                          mental                                                      mental
                                                          deficiency that makes me                                    deficiency that makes me
                                                          incapable of realizing or                                   incapable of realizing or

                                           Disability.    My physical disability causes                Disability.    My physical disability causes
                                                          me                                                          me
                                                          to be unable to participate in a                            to be unable to participate in a
                                                          briefing in person, by phone, or                            briefing in person, by phone, or
                                                          through the internet, even after                            through the internet, even after

                                           Active duty. I am currently on active military              Active duty. I am currently on active military
                                                          duty in a military combat zone.                             duty in a military combat zone.

                                   If you believe you are not required to receive a            If you believe you are not required to receive a
                                   briefing about credit counseling, you must file a           briefing about credit counseling, you must file a
                                   motion for waiver of credit counseling with the             motion for waiver of credit counseling with the


Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
       Case 18-31345-CMG                 Doc 1        Filed 10/26/18 Entered 10/26/18 18:08:21                     Desc Main
                                                     Document      Page 6 of 13
Debtor 1       Victor Manuel Curto
               Silvia Lamaison Curto                                                Case number (if known)

 Part 6:          Answer These Questions for Reporting Purposes
16.   What kind of debts do you        16a. Are your debts primarily consumer debts?     Consumer debtsare defined in 11 U.S.C. § 101(8)
      have?                                 as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                       16b. Are your debts primarily business debts? Business debtsare debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                       16c. State the type of debts you owe that are not consumer or business debts.


17.   Are you filing under
      Chapter 7?                           No.   I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                    administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and
      administrative expenses                         No
      are paid that funds will be
                                                      Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do                1-49                          1,000-5,000                     25,001-50,000
      you estimate that you                50-99                         5,001-10,000                    50,001-100,000
      owe?
                                           100-199                       10,001-25,000                   More than 100,000
                                           200-999

19.   How much do you                      $0-$50,000                    $1,000,001-$10 million          $500,000,001-$1 billion
      estimate your assets to              $50,001-$100,000              $10,000,001-$50 million         $1,000,000,001-$10 billion
      be worth?
                                           $100,001-$500,000             $50,000,001-$100 million        $10,000,000,001-$50 billion
                                           $500,001-$1 million           $100,000,001-$500 million       More than $50 billion

20.   How much do you                      $0-$50,000                    $1,000,001-$10 million          $500,000,001-$1 billion
      estimate your liabilities to         $50,001-$100,000              $10,000,001-$50 million         $1,000,000,001-$10 billion
      be?
                                           $100,001-$500,000             $50,000,001-$100 million        $10,000,000,001-$50 billion
                                           $500,001-$1 million           $100,000,001-$500 million       More than $50 billion




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                 page 6
      Case 18-31345-CMG               Doc 1            Filed 10/26/18 Entered 10/26/18 18:08:21                                         Desc Main
                                                      Document      Page 7 of 13
Debtor 1   Victor Manuel Curto
           Silvia Lamaison Curto                                                                Case number (if known)

 Part 7:     Sign Below
For you                            I have examined this petition, and I declare under penalty of perjury that the information
                                   provided is true
                                   and correct.


                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under
                                   Chapter 7, 11, 12,
                                   or 13 of title 11, United States Code. I understand the relief available under each chapter, and
                                   I choose to
                                   proceed under Chapter 7.


                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney
                                   to help me
                                   fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).


                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this


                                   X /s/ Victor Manuel Curto                                            X /s/ Silvia Lamaison Curto
                                       Victor Manuel Curto, Debtor 1                                        Silvia Lamaison Curto, Debtor 2

                                       Executed on                                                          Executed on
                                                  MM / DD / YYYY                                                       MM / DD / YYYY




Official Form 101                    Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
       Case 18-31345-CMG                   Doc 1          Filed 10/26/18 Entered 10/26/18 18:08:21                                             Desc Main
                                                         Document      Page 8 of 13
Debtor 1        Victor Manuel Curto
                Silvia Lamaison Curto                                                                Case number (if known)
For your attorney, if you are           I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s)
represented by one                      about
                                        eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have
If you are not represented by           explained the
an attorney, you do not need            relief available under each chapter for which the person is eligible. I also certify that I have
to file this page.                      delivered to



                                        X /s/ ZAK ALJALUDI                                                               Date
                                            Signature of Attorney for Debtor                                                      MM / DD / YYYY

                                            ZAK ALJALUDI
                                            Printed name
                                            Aljaludi Law Firm LLC
                                            Firm Name
                                            311 Fairview Ave., 2nd Fl
                                            Number       Street




                                            Fairview                                                             NJ                 07022
                                            City                                                                 State              ZIP Code


                                            Contact phone (201) 293-2733                             Email address

                                            za9089
                                            Bar number                                                           State




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 8
      Case 18-31345-CMG                    Doc 1         Filed 10/26/18 Entered 10/26/18 18:08:21                       Desc Main
                                                        Document      Page 9 of 13




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



   This notice is for you if:
                                                                      Chapter 7: Liquidation

      You are an individual filing for bankruptcy,
      and                                                                      $245     filing fee
                                                                                $75     administrative fee
      Your debts are primarily consumer debts.                                  $15     trustee surcharge
                                                                      +
      Consumer debts are defined in 11 U.S.C. § 101(8)                         $335     total fee
      as "incurred by an individual primarily for a
      personal, family, or household purpose."
                                                                      Chapter 7 is for individuals who have financial difficulty
                                                                      preventing them from paying their debts and who are
                                                                      willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                            pay their creditors. The primary purpose of filing under
                                                                      chapter 7 is to have your debts discharged. The
to individuals
                                                                      bankruptcy discharge relieves you after bankruptcy from
                                                                      having to pay many of your pre-bankruptcy debts.
                                                                      Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                      property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                      example, a creditor may have the right to foreclose a
                                                                      home mortgage or repossess an automobile.
     Chapter 7 -- Liquidation
                                                                      However, if the court finds that you have committed
     Chapter 11 -- Reorganization                                     certain kinds of improper conduct described in the
                                                                      Bankruptcy Code, the court may deny your discharge.
     Chapter 12     -- Voluntary repayment plan for family
                      farmers or fishermen                            You should know that the even if you file chapter 7 and
                                                                      you receive a discharge, some debts are not discharged
                                                                      under the law. Therefore, you may still be responsible to
     Chapter 13 -- Voluntary repayment plan for                       pay:
                      individuals with regular income

                                                                             most taxes;
You should have an attorney review your
                                                                             most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                                  domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                             page 1
      Case 18-31345-CMG                      Doc 1          Filed 10/26/18 Entered 10/26/18 18:08:21                         Desc Main
                                                           Document      Page 10 of 13




     most fines, penalties, forfeitures, and criminal                     for your state of residence and family size, depending
     restitution obligations; and                                         on the results of theMeans Test,the U.S. trustee,
                                                                          bankruptcy administrator, or creditors can file a motion to
     certain debts that are not listed in your bankruptcy                 dismiss your case under § 707(b) of the Bankruptcy
     papers.                                                              Code. If a motion is filed, the court will decide if your
                                                                          case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:                       choose to proceed under another chapter of the
                                                                          Bankruptcy Code.
     fraud or theft;
                                                                          If you are an individual filing for chapter 7 bankruptcy, the
     fraud or defalcation while acting in breach of fiduciary
                                                                          trustee may sell your property to pay your debts, subject
     capacity;
                                                                          to your right to exempt the property or a portion of the
                                                                          proceeds from the sale of the property. The property,
     intentional injuries that you inflicted; and                         and the proceeds from property that your bankruptcy
     death or personal injury caused by operating a motor                 trustee sells or liquidates that you are entitled to, is
     vehicle, vessel, or aircraft while intoxicated from                  called exempt property. Exemptions may enable you to
     alcohol or drugs.                                                    keep your home, a car, clothing, and household items or
                                                                          to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have                     Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You                    must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly                     Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing             property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine                  proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.


If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
                                                                          Chapter 11: Reorganization
the Chapter 7 Means Test Calculation(Official Form                               $1,167      filing fee
122A-2).                                                                           $550      administrative fee
                                                                          +
If your income is above the median for your state, you must                      $1,717      total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--                    Chapter 11 is often used for reorganizing a business, but
sometimes called theMeans Test--deduct from your                          is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to                   11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                   page 2
        Case 18-31345-CMG                     Doc 1    Filed 10/26/18 Entered 10/26/18 18:08:21                                 Desc Main
                                                      Document      Page 11 of 13

         Read These Important Warnings

         Because bankruptcy can have serious long-term financial and legal consequences, including loss of
         your property, you should hire an attorney and carefully consider all of your options before you file.
         Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
         and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
         properly and protect you, your family, your home, and your possessions.


         Although the law allows you to represent yourself in bankruptcy court, you should understand that
         many people find it difficult to represent themselves successfully. The rules are technical, and a
         mistake or inaction may harm you. If you file without an attorney, you are still responsible for
         knowing and following all of the legal requirements.


         You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
         necessary documents.


         Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
         bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
         fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
         to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                                                                               Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                                  repay your creditors all or part of the money that you owe
            or fishermen                                                       them, usually using your future earnings. If the court
                                                                               approves your plan, the court will allow you to repay your
                                                                               debts, as adjusted by the plan, within 3 years or 5 years,
         $200     filing fee                                                   depending on your income and other factors.
           $75    administrative fee
+
                                                                               After you make all the payments under your plan, many
         $275     total fee
                                                                               of your debts are discharged. The debts that are not
                                                                               discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                               include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                                       domestic support obligations,
                                                                                    most student loans,
                                                                                    certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                                          debts for fraud or theft,
                                                                                    debts for fraud or defalcation while acting in a
                                                                                    fiduciary capacity,
             $235     filing fee
                $75   administrative fee
    +                                                                               most criminal fines and restitution obligations,
             $310     total fee
                                                                                    certain debts that are not listed in your bankruptcy
                                                                                    papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                                    certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                                    injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.
                                                                                    certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                     page 3
      Case 18-31345-CMG                       Doc 1       Filed 10/26/18 Entered 10/26/18 18:08:21                       Desc Main
                                                         Document      Page 12 of 13




                                                                        A married couple may file a bankruptcy case together--
   Warning: File Your Forms on Time                                     called a joint case. If you file a joint case and each
                                                                        spouse lists the same mailing address on the
   Section 521(a)(1) of the Bankruptcy Code requires                    bankruptcy petition, the bankruptcy court generally will
   that you promptly file detailed information about                    mail you and your spouse one copy of each notice,
   your creditors, assets, liabilities, income, expenses                unless you file a statement with the court asking that
   and general financial condition. The court may                       each spouse receive separate copies.
   dismiss your bankruptcy case if you do not file this
   information within the deadlines set by the
   Bankruptcy Code, the Bankruptcy Rules, and local
   rules of the court.                                                  Understand which services you could
                                                                        receive from credit counseling agencies
   For more information about the documents and
   their deadlines, go to:
                                                                        The law generally requires that you receive a credit
   http://www.uscourts.gov/bkforms/bankruptcy_forms                     counseling briefing from an approved credit counseling
   .html#procedure.                                                     agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                        case, both spouses must receive the briefing. With
                                                                        limited exceptions, you must receive it within the 180
                                                                        days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                          briefing is usually conducted by telephone or on the
consequences                                                            Internet.


     If you knowingly and fraudulently conceal assets or                In addition, after filing a bankruptcy case, you generally
     make a false oath or statement under penalty of                    must complete a financial management instructional
     perjury--either orally or in writing--in connection with           course before you can receive a discharge. If you are
     a bankruptcy case, you may be fined, imprisoned, or                filing a joint case, both spouses must complete the
     both.                                                              course.


                                                                        You can obtain the list of agencies approved to provide
     All information you supply in connection with a                    both the briefing and the instructional course from:
     bankruptcy case is subject to examination by the
     Attorney General acting through the Office of the                  http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
     U.S. Trustee, the Office of the U.S. Attorney, and
     other offices and employees of the U.S. Department                 In Alabama and North Carolina, go to:
     of Justice.
                                                                        http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                        ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                                 If you do not have access to a computer, the clerk of the
                                                                        bankruptcy court may be able to help you obtain the list.

The bankruptcy court sends notices to the mailing address
you list onVoluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                              page 4
Case 18-31345-CMG   Doc 1    Filed 10/26/18 Entered 10/26/18 18:08:21   Desc Main
                            Document      Page 13 of 13


                        Enhanced Recovery Co L
                        8014 Bayberry Rd
                        Jacksonville, FL 32256



                        Internal Revenue Service
                        PO Box 7346
                        Philadelphia, PA 19101-7346



                        Leaders Financial Comp
                        21 Commerce Dr Fl 1
                        Cranford, NJ 07016



                        Mr. Cooper
                        350 Highland Drive
                        Lewisville, TX 75067



                        NJ Div of Taxation
                        50 Barrack Street
                        Trenton, NJ 08608



                        Pinnacle Llc/resurgent
                        Po Box 10497
                        Greenville, SC 29603



                        Ras Crane LLC
                        130 clinton Rd
                        suite 202
                        Fairfield, NJ 07004

                        Silvia Curto
                        49 Jordan Rd
                        Colonia, NJ 07067
